Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2020 and 12/04/2020 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-18 objected to because of the following informalities:  
Applicant is recommended to remove references number because reference characters does not affect the scope of a claim per MPEP 608.01(m)
“according to Claim” should to be lower case and be changed to “according to claim”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 1 – “control unit … designed to apply control to” is interpreted as a computer in light of the specification
Claim 9 – “holding means that are configured so that the tissue sample … does not fall out of the container” is interpreted as any structure holding the sample such a “depression”, “cassette frame”, or “latch” 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 9, 10, 11, 12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusters et al (US20130087945A1 published 04/11/2013; hereinafter Kusters).
Regarding claim 1, Kusters teaches an apparatus for processing a tissue sample, comprising: a container into which a tissue sample is placed (a mould 1 with a receiving space 3 for the tissue material – Fig. 2 and paragraph 52); and 
a dispensing apparatus for dispensing chemical substances into the container (a pump for pumping liquid into and/or out of the container – paragraph 17), wherein 
the container is designed to receive a single tissue sample (a mould 1 with a receiving space 3 for the tissue material – Fig. 2 and paragraph 52); 
the apparatus comprises an emptying device for emptying the container (a pump for pumping liquid into and/or out of the container – paragraph 17); and
a control unit is provided, which is designed to apply control to the dispensing apparatus and to the emptying device in such a way that in several successive cycles (a known device for pretreating tissue material is described for instance in US20110171088A1 which is fully incorporated by reference … known in the art as a tissue processor – paragraph 4) (Kusters inherently teaches a control unit because it is well known in the art that tissue processors have control units), at least one of the substances is respectively dispensed into the container and the container is emptied again after a specific time period (device according to the invention makes it possible to guide a plurality of pretreatment liquids … through the tissue material – paragraph 17).
Regarding claim 2, Kusters teaches the apparatus according to Claim 1, wherein the emptying device is implemented as a tilting device (rack 20 – Figs. 5a-d) for automatically tilting the container 
Regarding claim 4, Kusters teaches the apparatus according to Claim 1, wherein the emptying device is implemented as an aspiration device for automatic aspiration (the pump is capable of aspiration) of the substance contained in the container (pretreatment liquid is hereby guided through the tissue material, wherein air that is possibly present can escape easily from the mould – paragraph 19).
Regarding claim 9, Kusters teaches the apparatus according to claim 1, wherein the container is designed to receive a tissue sample or a cassette together with the tissue sample (the mould 1 holds tissue material in the receiving space 3 – paragraph 56), and further comprises holding means that are configured so that the tissue sample, or the cassette having the tissue sample, does not fall out of the container when the container is emptied (the tissue material is held in the receiving space 3 by enclosing element 6 and does not fall out when the mould 1 is tilted – paragraph 56 and Figs. 3 and 5a-d).
Regarding claim 10, Kusters teaches the apparatus according to Claim 9, wherein the holding means comprise a latching device (two protrusions 7 couple to the enclosing element 6 – paragraph 52 and Figs. 2-4b).
Regarding claim 11, Kusters teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels that each contain a specific substance (a number of containers for different pretreatment liquids such as alcohols, xylene and paraffin – paragraph 3).
Regarding claim 12, The apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels (a number of containers for different pretreatment liquids such as alcohols, xylene and paraffin – paragraph 3), of which at least one dispensing vessel is filled with a substance for dehydrating the tissue sample (through a hydrophilic liquid such as an alcohol solution … 
Regarding claim 16, Kusters teaches the apparatus according to claim 1, wherein the apparatus comprises several containers (a rack 20 holds multiple moulds 1 – Figs. 5a-5d) into each of which a single tissue sample is placed (moulds 1 holds tissue material – paragraph 52).
Regarding claim 18, Kusters teaches a method for processing a tissue sample, comprising the following steps: 
placing several tissue samples into several containers (multiple moulds for holding samples – Figs. 5A-5B), each one of the tissue samples being respectively placed into one of the containers (placing a quantity of tissue material in the receiving space of the mould – paragraph 10);
after which, in several successive cycles, the following steps are respectively performed: - dispensing at least one chemical substance into the individual containers (tissue material can be guided through different pretreatment liquids such as a hydrophilic liquid, xylene, paraffin – paragraph 19); and 
emptying the containers (repeatedly lowering and raising the level of the pretreatment liquid – paragraph 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters in view of Ng et al (US20150253225A1 published 09/10/2015; hereinafter Ng).
Regarding claim 3, Kusters teaches the apparatus according to Claim 1 with an emptying device.
However, Kusters does not teaches wherein the emptying device is implemented as a closure device for automatically opening or closing the container.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enclosing element and pump, as taught by Kusters, by attaching the enclosing element and pump, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple rearrangement of parts.
Regarding claim 5, Kusters teaches the apparatus according to claim 1. 
However, Kusters does not teach wherein a waste container, which receives the substances flowing out of the container, is provided. 
Ng teaches a waste container (waste reservoir 4300 – paragraph 54 and Fig. 11), which receives the substances flowing out of the container, is provided. It would be advantageous to use a waste reservoir in the device to facilitate setup and decrease the risk of exposing operators to the waste liquids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tissue processor, as taught by Kusters, by incorporating a waste container, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Ng both teach sample processing devices.
Regarding claim 8, Kusters teaches the apparatus according to claim 1.
However, Kusters does not teach a heating apparatus, with which the substances present in the container can be evaporated, is provided.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receiving space, as taught by Kusters, by incorporating a thermo module, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Ng both teach sample processing devices.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Ng, in view of Kertz (US Patent No. 4,978,505 A published 12/18/1990).
Regarding claim 6, Kusters, modified by Ng, teaches the apparatus according to Claim 5, with a waste container.
However, Kusters, modified by Ng, does not teach that the waste container comprises a closable cover. 
Kertz teaches a container with a closable cover (autoclave 186 with a closure 194 mounted on four pneumatic cylinders 196 – Fig. 12). It would be advantageous to use a cover on the waste reservoir to facilitate waste disposal and decrease the risk of exposing operators to the waste liquids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste reservoir, as taught by Kusters as modified by Ng, by incorporating a cover on the waste container, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Ng, and Kertz all teach sample processing devices.
Regarding claim 7, Kusters, as modified by Ng, modified by Kertz, teaches the apparatus according to Claim 6, wherein a closing apparatus for automatically opening and closing the cover is provided (four pneumatic cylinders 196 used to open and close the closure 194 – column 13 line 64-65).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters in view of Kertz.
Regarding claim 13, Kusters teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels. 
However, Kusters does not teach the dispensing vessels being integrated into one common cartridge.
Kertz teaches the dispensing vessels (stock solution containers 136 – Fig. 8) being integrated into one common cartridge (“one common cartridge” is interpreted as a structure holding multiple vessels) (the stock solution containers 136 are held together by stock solution refrigeration unit 134 – Fig. 8). It would advantageous to use a stock solution refrigeration unit to maintain uniform temperatures for all the solutions and organize the containers in a central location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the containers, as taught by Kusters, into a stock solution refrigeration unit, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Kertz all teach sample processing devices.
Regarding claim 17, Kusters teaches the apparatus according to Claim 16. 
However, Kusters does not teach wherein the dispensing apparatus is arranged movably, so that the dispensing apparatus can be moved successively from one container to another container.
Kertz teaches that the dispensing apparatus is arranged movably (pneumatic cylinders 172 to lower nozzle transport rack 158 and injection nozzles 156 – column 11 lines 33-35), so that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the containers, as taught by Kusters, with the moving nozzle transport rack, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Kertz all teach sample processing devices.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters in view of Arnold (US Patent No. 5,576,197 A published 11/19/1996).
Regarding claim 14, Kusters teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels (a number of containers for different pretreatment liquids).
However, Kusters does not teach a heating apparatus for heating at least one of the dispensing vessels is provided.
Arnold teaches a heating apparatus for heating at least one of the dispensing vessels is provided (wax is heated by a wax heating device and then dispensed through a hot nozzle – column 1 lines 63-68 and Fig. 3A-C). It would be advantageous to heat the wax before dispensing to ensure the wax is a liquid and lower the viscosity of the liquid wax with a heated nozzle for better flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container holding wax, as taught be Kusters, with the wax heating device and nozzle, taught by Arnold, to gain the above advantage. One of ordinary skill would have expected that this modification .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters in view of Torre-Bueno (US20040009098A1 published 01/15/2004).
Regarding claim 15, Kusters teaches the apparatus according to claim 9.
However, Kusters does not teach wherein the apparatus comprises a camera that can read codes present on the cassettes; and the control unit is configured so that the control unit executes an individual dehydration protocol as a function of information contained in the codes.
Torre-Bueno teaches an apparatus comprises a camera that can read codes present on the cassettes (a camera can be used to read a bar code, or other identifier, on a slide or slide rack – paragraph 43); and the control unit (system processor 23 – paragraph 88) is configured so that the control unit executes an individual dehydration protocol as a function of information contained in the codes (bar code could either be a code or text string identifying what stain should be used on the slide – paragraph 43). It would be advantageous to use a camera and processor to read and execute a code to facilitate sample processing and reduce processing errors.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught be Kusters, with a camera and processor, taught by Torre-Bueno, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Torre-Bueno both teach tissues sample processing devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110287951A1 – teaches a sample processing device with heater
US20090017491A1 – teaches a sample processing device with control unit and code reader
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797